Beasley, Judge.
The defendant appeals his convictions under two indictments for burglary. Held:
Defense counsel contends that the two indictments charging the defendant with burglary are indistinguishable and thus he should have been sentenced on only one. The district attorney concedes this is true and agrees this case should be remanded for re-sentencing. See Miller v. State, 141 Ga. App. 382 (1) (233 SE2d 460) (1977).
Since the sentences imposed were consecutive, it is necessary that the judgments be reversed and that only one sentence be imposed. Compare LaPan v. State, 167 Ga. App. 250, 254 (305 SE2d 858) (1983).

Judgments reversed and case remanded for proceedings as to sentencing.


Deen, P. J., and Pope, J., concur.